Citation Nr: 0530924	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  99-03 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle fracture with sprain.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that, in pertinent part, denied service connection for 
residuals of a left ankle fracture with sprain.  In January 
2003, the Board undertook additional development of the 
evidence as to this issue pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), a regulation that was later invalidated.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In August 2003, the Board remanded 
the claim for further development.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's current left ankle condition is unrelated 
to his service or any incident therein.


CONCLUSION OF LAW

The veteran's current left ankle condition was not incurred 
in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. § 3.303, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to service connection for 
residuals of an in-service injury of his left ankle.  He 
acknowledges that he injured his left ankle prior to entering 
service, but asserts that his current condition stems from an 
in-service injury to the left ankle.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2005).  
History of preservice existence of conditions recorded at the 
time of entrance does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence.  38 C.F.R. § 3.304(b)(1) (2005).  

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable (obvious and manifest) evidence that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b) (2005).  Aggravation of a pre-existing 
condition may not be conceded where the disability underwent 
no increase in severity during service on the basis of all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995) (holding that the 
presumption of aggravation created by section 3.306 applies 
only if there is an increase in severity during service); 
Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  A mere 
transient flare-up during service of a preexisting disorder 
does not, in the absence of evidence of a worsening of the 
underlying condition, constitute aggravation of the disorder.  
In addition, "[t]he usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment . . . 
will not be considered service-connected unless the disease 
or injury is otherwise aggravated by service."  38 C.F.R. 
§ 3.306(b)(1).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim, and 
the appeal will be denied.

A March 1989 induction examination report shows that the 
veteran's lower extremities were found to be normal.  In the 
accompanying report of medical history, the veteran stated 
that he had broken both legs.  The examiner noted that the 
veteran "broke both legs," but did not specify which bones 
were broken.  Further notation indicated that the veteran had 
worn casts, and there had been no surgery.  No residuals were 
found and the veteran was found qualified for induction.   

Because the veteran's entrance examination in this case did 
not report any abnormality of the lower extremities, and no 
other material evidence indicates that the veteran had a pre-
existing left ankle condition, the veteran is entitled to a 
presumption of soundness under 38 U.S.C.A. §§ 1111, 1137 
(West 2002).

However, the Board must consider whether the presumption of 
soundness in this case is rebutted by clear and unmistakable 
evidence.  The Board finds that the presumption of soundness 
has not been rebutted.  There is no evidence that 
definitively shows the veteran fractured his left ankle prior 
to entering service.  While on the report of medical history 
the veteran indicated that he had broken his legs, and the 
examiner's notation confirms this, it is unclear which 
portions of the veteran's legs were broken.  The Board cannot 
assume that the veteran was referring to his ankles.  The 
veteran's statements during service and on separation 
alluding to his having fractured both ankles prior to service 
similarly does not amount to clear and unmistakable evidence.  
The veteran's statements regarding his history with broken 
legs alone are insufficient to except him from this 
presumption.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (holding that a layperson is generally not capable of 
providing diagnosis or opining on a matter requiring 
knowledge of medical principles).  Therefore, the veteran is 
presumed to have been sound upon entry into service. 

Having established that the veteran is entitled to a 
presumption of soundness, the next step of the inquiry is to 
determine whether the veteran developed a chronic left ankle 
condition during active service.  Service medical records 
show that the veteran complained of left ankle pain on 
multiple occasions.  The first record of a complaint of left 
ankle injury is dated April, 23 1991.  At that time, the 
veteran complained of injuring his ankle the day before.  He 
was unable to weight-bear on the left leg.  Examination 
revealed significant ecchymosis.  He was scheduled for X-ray 
examination and referred to the orthopedic clinic.  On 
orthopedic examination, he was diagnosed with a Grade II 
sprain of his left ankle, with associated pain, swelling and 
ecchymosis.  There was no acute fracture noted on X-ray, and 
no changes to a prior post-traumatic injury.  He was to be 
placed in a short leg walking cast for four weeks.  An 
undated treatment note, however, indicates that the veteran 
reported to orthopedics "prior to May 23 for cast removal, 
claiming unable to tolerate cast."  He was counseled as to 
the benefits of the cast and advised of the risks of 
incomplete healing due to early removal of the cast, but 
still elected to have the cast removed.  He was advised to 
follow up on his ankle upon transfer to Germany.  A treatment 
note dated in early May indicates that the veteran had had a 
cast on his left ankle for approximately two and one-half 
weeks.  He reported having no pain associated with his left 
ankle at that time.  Examination revealed tenderness, but no 
swelling and good range of motion.  X-ray examination 
revealed a possible spur below the lateral malleolus.  

The veteran next complained of ankle pain in October 1993.  
At that time, the veteran reported experiencing "right" 
ankle pain for the past five days.  He reported that there 
was no trauma, and the pain occurred suddenly.  The pain was 
constant and increased with movement and pressure.  On 
examination, there was no swelling or discoloration.  On 
referral to the physician's assistant, the veteran complained 
of left ankle pain.  Examination revealed no edema, but did 
reveal mild crepitus.  The ankle was stable to inversion, 
eversion and drawer testing.  The assessment was tendonitis.  
The treatment was an Ace wrap.

On examination in April 1997 prior to separation, the 
veteran's lower extremities were found to be normal.  On the 
accompanying report of medical history, he indicated that he 
had a history of foot and ankle pain in the right leg, and 
that he had fractured both his right and left ankles at the 
age of 12.  He did not otherwise specifically report any 
problems with his ankles at that time.  The examiner 
determined that these complaints were not of medical 
significance and no further examination regarding his ankles 
was considered necessary.  The Board notes that decreased 
range of motion in the left arm, diagnosed as brachial 
plexopathy, was recorded.

In early July 1997, the veteran reported to sick call 
complaining of pain in his left ankle for the previous six 
days.  He was diagnosed with a Grade II sprain.  Swelling and 
ecchymosis were noted laterally, but he was able to walk.  He 
was advised to follow up in seven days; however, the 
remainder of his service medical records is negative for 
treatment of the left ankle.

A review of the veteran's service medical records thus shows 
that he was treated for left ankle tendonitis or sprains on 
three occasions many years apart in his approximately eight 
years of active service.  The evidence shows that these 
injuries healed without residual complication prior to his 
separation; thus, his left ankle problems in service were 
acute and transitory.  The Board therefore finds that the 
weight of the evidence demonstrates that during the veteran's 
service there was no combination of manifestations sufficient 
to identify a left ankle condition so as to establish 
chronicity of such claimed disorder during service.  38 
C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim.  38 C.F.R. § 3.303(b).  The 
Board notes that the veteran filed this claim for service 
connection in September 1997, approximately two weeks after 
his discharge from service.  VA outpatient medical records 
dated from November 1998 through November 2001 have been 
associated with the file.  At no time during this period has 
the veteran sought treatment for his left ankle.  However, 
the veteran has undergone two VA examinations in conjunction 
with his claim for service connection, the first in November 
1998, and the second in May 2004.

On VA examination in November 1998, the veteran reported 
having first sprained his left ankle in service.  He stated 
that wearing a brace and taking over-the-counter pain 
medication reduced his symptomatology.  He had no history of 
using a cane, crutch, or walker, but reported that he could 
not run secondary to pain.  He was able to heel and toe walk, 
but when he first began walking, he had an exaggerated left 
limp that disappeared after six to ten steps.  His ambulation 
in the hallways of the examining location, however, was good, 
with no antalgic gait or other discernible abnormality.  Upon 
examination, range of motion was painful when resisted, and 
was reduced in terms of degrees.  X-ray examination revealed 
an ossicle distal to the lateral malleolus, which the 
examiner felt was likely a normal variant but was possibly 
the result of a prior trauma.  An osteochondroma projects 
anterior from the distal fibular metaphysis.  No other 
abnormalities were evident.  The diagnosis was "left ankle, 
status post injury, chronic sprain, with osteochondroma of 
the distal fibula."

On VA examination in May 2004, the veteran described the 
limitations on his activity due to left ankle pain.  He 
reported that he had had to use a soft ankle brace 
approximately once a month since 1995, but he has never used 
a cane.  He stated that he falls due to his ankle every three 
months.  Physical examination revealed no areas of visible 
swelling or deformities in the ankle joints.  There was no 
tenderness in the ankle region except for the left lateral 
malleolus area and one centimeter anteriorly.  There was no 
crepitus with motion, though range of motion was reduced.  He 
had a normal gait, and did not use a cane, brace or other 
assistive device.  X-ray examination showed ankles within 
normal limits except that the left ankle showed an old 
avulsion injury of the distal fibula.  There was also a bony 
bridge between the distal tibia and fibula, which the 
examiner felt was likely from a previous trauma and less 
likely from osteochondroma.  There was no acute injury 
visible.  MRI of the ankle revealed a totally normal ankle.  
The diagnosis was left ankle distal fibula fracture prior to 
the military with a Grade II lateral ankle sprain while in 
the military.  Current examination revealed no objective 
abnormalities of the ankles, except for slight decreased 
range of motion.  The examiner noted that there was a history 
of left and right ankle fractures prior to service.  The 
examiner stated that it was his medical opinion that "it is 
less likely than not that the current left ankle pain and 
symptoms are due to the left ankle sprains noted in service 
and more likely than not to be due to the left ankle fracture 
reported before the military service.  There were no 
objective abnormalities seen on examination two weeks after 
the 1991 left ankle sprain, and no abnormalities reported by 
[the veteran] or seen on examination at exit from the 
military.  The current symptoms are more likely than not due 
to natural progression from the pre-service left ankle 
fracture."  Finally, the examiner concluded that it was his 
medical opinion that it was less likely than not that the 
left ankle sprains in service aggravated the prior distal 
fibula fracture.  This opinion weighs heavily against the 
veteran's claim.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  See Degmetich and Rabideau, supra.  In 
this case, there is no evidence establishing a direct medical 
nexus between military service and the veteran's current left 
ankle condition.  In contrast, on examination most recently, 
the examiner opined that the veteran's current condition is 
most likely related to an injury prior to service, and his 
current condition is the natural progression of that injury.  
While VA examinations show that the veteran's left ankle 
causes him discomfort at the present time, the medical 
evidence does not suggest that such is related to any 
incident of service.  

The Board notes that even if the injury responsible for the 
veteran's current left ankle condition did predate service, 
the veteran still would not be entitled to service connection 
because there is no evidence that his left ankle condition 
was permanently worsened by service.  See 38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a).  Rather, the evidence 
shows, as noted above, that in-service injuries to the left 
ankle were acute and transitory, and resolved without 
residual disability prior to separation from service.  The 
competent evidence of record does not show any current 
disability present that is related to the inservice left 
ankle complaints.  Further, the Board finds the May 2004 VA 
examiner's opinion stating that it is less likely than not 
that left ankle sprains in the military aggravated the prior 
left ankle distal fibula fracture to be probative.

The veteran contends that his current left ankle condition is 
related to his service.  However, as a layman, he has no 
competence to give a medical opinion or diagnosis or etiology 
of a disorder.  Espiritu, supra.

In the present case, the weight of the medical evidence 
indicates that the veteran's left ankle disability was not 
caused by any incident of service.  The Board finds that the 
condition was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b) 
(2005); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in February 2001 and 
February 2005; a rating decision in June 1998; a statement of 
the case in October 1998; and supplemental statements of the 
case in May 1999, May 2000, May 2002, and August 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained multiple examinations.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


ORDER

Entitlement to service connection for residuals of a left 
ankle fracture with sprain is denied.



__________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


